Citation Nr: 0531761	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  03-06 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for a claimed acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from May 1964 to October 1967.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

This appeal was previously before the Board in January 2004, 
but was remanded for additional development.  The requested 
development has been completed, and the case has been 
returned to the Board for further development.  

After the veteran's appeal was returned to the Board, a 
statement was received from the veteran in June 2005.  A 
review of this statement shows that it consists of 
contentions that have previously been submitted by the 
veteran and considered by the RO.  

Therefore, as this statement does not contain new evidence, 
the Board may proceed with consideration of this matter 
without prejudice to the veteran's appeal.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  



FINDINGS OF FACT

1.  The veteran is not shown to have a verified diagnosis of 
PTSD.  

2.  There is no evidence of dysthymia or other psychiatric 
disabilities during active service or for many years 
thereafter.  

3.  The veteran is not shown to have dysthymia or other 
psychiatric disease due to any event or incident of his 
period of active service.  



CONCLUSION OF LAW

The veteran is not shown to have an acquired psychiatric 
disability to include PTSD due to disease or injury that was 
incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In this case, the RO provided VCAA notice by letter dated in 
February 2004.  The notice included the type of evidence 
needed to substantiate the claim for service connection, 
namely, evidence of an injury, disease, or event, causing an 
injury or disease, during service; evidence of current 
disability, and evidence of a relationship between the 
current disability and the injury, disease, or event, causing 
an injury or disease during service.  

The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
Finally, this letter specifically informed the veteran that 
he should submit any evidence or information that he may have 
pertaining to his claim.  

The veteran replied to the VCAA letter in March 2004 with a 
list of treatment sources.  The claim was then readjudicated 
in an April 2005 Supplemental Statement of the Case.  

As the notices came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  

However the action of the RO described above, cured the error 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence.  

For this reason, the veteran has not been prejudiced by the 
timing of the notices and no further development is needed to 
ensure VCAA compliance.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

As for content of the VCAA notices, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In March 2004, the veteran stated 
that all of his treatment for PTSD had been received from VA.  
These records have been obtained by the RO.  

The Social Security Administration (SSA) has been contacted, 
and they have forwarded the veteran's medical records.  
Furthermore, the veteran was afforded an additional VA 
examination, which included a pertinent opinion.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of VCAA have been met, and will 
proceed with consideration of the veteran's appeal.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection for PTSD requires medical evidence 
diagnosing the condition, a link established by medical 
evidence between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the veteran and the claimed 
stressor is related to combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The veteran contends that he has developed PTSD as a result 
of several fights and assaults during active service, 
including an attempted rape.  The provisions of 38 C.F.R. 
§ 3.304(f) were recently amended to address the development 
of PTSD due to assault.  

This regulation now states that if a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f) (3).  

As the first step in reaching a decision in this case, the 
Board must make a specific finding as to whether or not the 
veteran actually engaged in combat.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  

Initially, the Board notes that none of the veteran's alleged 
stressors involve combat.  There is no evidence to suggest 
that the veteran ever engaged in combat, and he does not 
contend otherwise.  Therefore, the Board finds that the 
veteran did not engage in combat with the enemy.  

In an April 2002 statement, the veteran described four 
stressors that he believed led to the development of PTSD.  
Each of these stressors involves assaults at the hand of one 
or more other soldiers.  

The veteran gave the dates of two of these stressors as 
September 1964, and June 1966.  Another was two days before 
returning to the United States from Germany for discharge.  
The fourth date was not provided, but occurred in Germany.  

The medical records and additional statements from the 
veteran further show that one of these incidents involved an 
attempted rape at the hands of a group of soldiers while he 
was in the stockade.  

A review of the record shows that the veteran's service 
medical records are negative for treatment or a diagnosis of 
any psychiatric disability, including PTSD.  

The service personnel records show that the veteran was 
punished for misbehavior that included assault in September 
1964.  These records also confirm that the veteran was 
confined to the stockade in May 1967.  

The SSA records dated from 1998 to 1999 show treatment for 
various physical problems.  These records are negative for a 
psychiatric disability.  

The remaining post service medical records are negative for 
evidence of treatment for a psychiatric disability until 
approximately 2000.  The November 2000 VA records show a 
diagnosis of major depression.  

The November 2001 VA treatment records include diagnoses of 
PTSD, dysthymia, history of ethanol dependence, past history 
of heroin dependence, and mixed personality disorder.  

The veteran was afforded a VA psychiatric examination in 
April 2002.  The claims folder was requested but not 
delivered in time for review, although the veteran brought 
some records to the examination on his own.  

The examiner noted that the veteran had served in the Vietnam 
era, but did not deploy to Vietnam.  He had considerable 
difficulties with conduct in the military, with numerous 
Article 15s and three court-martials, most of them for 
fights.  

The examiner stated that the veteran was not very forthcoming 
with the information required.  After further review of the 
veteran's history, the examiner opined that there was nothing 
solid or credible that could be ascertained in the area of 
PTSD linked to service.  

The examiner added that no PTSD symptomatology was detected.  
After mental status examination, the diagnoses included 
dysthymia, and personality disorder.  The examiner concluded 
by opining that the veteran did not manifest PTSD, and that 
his allegations of PTSD were not supported.  

The examiner noted that PTSD has specific criterions that at 
this point were not correlated with the overall longitudinal 
history, although having the claims folder would assist in 
this correlation.  

The principal diagnosis was that of a personality disorder as 
well as a lengthy history of alcohol and polysubstance abuse, 
which according to the veteran was in remission.  

A large volume of VA treatment records dated from 2002 to 
2004 have been received and reviewed in conjunction with the 
veteran's claim.  In general, these records show that the 
veteran was admitted for detoxification and PTSD treatment.  

A discharge summary shows that the veteran was an inpatient 
from June 2002 to December 2002.  The veteran was admitted 
for treatment of PTSD with flashbacks, recurrent memories, 
chronic depression, guilt, anger and irritability with verbal 
outbursts, anxiety, hypervigilance, sleep disturbances, and 
social isolation and withdrawal.  

During hospitalization, he underwent group and individual 
therapy, including anger management.  He was stable and 
substance free at discharge.  The diagnoses included those of 
PTSD, dysthymia, and polysubstance abuse.  The only stressor 
that was apparently mentioned during this treatment was the 
attempted rape.  

The hospital treatment records from November 2002 note that 
the veteran was not attending the sexual trauma group.  The 
veteran explained that this was because he was not sexually 
abused, but that it was only an attempted sexual assault.  
The examiner added that the veteran did not give any 
indication that he was seriously disturbed by the assault.  

The VA treatment records from 2003 to 2004 show that the 
veteran continued to be seen for dysthymia, PTSD and 
substance abuse.  

Additional VA treatment records indicate that the veteran 
underwent a PTSD diagnostic interview in October 2003.  He 
was noted to have a long history of alcohol and substance 
abuse, for which he currently refused treatment.  

The examiner noted that he was referring the veteran to PTSD 
group therapy at the veteran's request in hopes it would 
engage him in treatment for his substance abuse issues, which 
the examiner opined were his greatest area of concern.  

An interview with the veteran revealed a long history of 
fighting and physical aggression both during and prior to the 
military, and that he frequently received disciplinary 
actions as a result.  

The veteran reported that he had been raped in the stockade.  
He described this incident with very little emotion or 
distress, but said it continued to bother him.  

Following the mental status examination, the diagnoses were 
those of alcohol dependence, in brief remission, history of 
polysubstance abuse, and symptoms of PTSD.  The Axis IV 
listings included those of exposure to military sexual 
trauma.  

Additional VA treatment records from October 2003 state that 
the veteran reported his rage and anger were triggered by 
memories of the attempted rape in service, although the 
veteran said he had not been raped.  

This examiner noted that the veteran had told the previous 
examiner that he had been raped.  When confronted with this 
contradiction, the veteran stated that the first psychologist 
had misunderstood him, and that there had been only an 
attempt. 

A "buddy" statement from C.B. was received in December 
2003.  C.B. said that he had witnessed the attack and 
attempted rape of the veteran while in the stockade in May 
1967.  He added that the veteran did not report this assault 
because he was told he would be killed if he did.  

The veteran was afforded an additional VA psychiatric 
examination in November 2004.  The claims folder was 
available for review on this occasion.  Multiple psychiatric 
hospitalizations since the last VA examination were noted for 
substance abuse treatment as well as suicidal ideation.  

The veteran's reported symptoms included trauma related 
nightmares, paranoia, depressed mood, extreme irritability, 
aggressive behavior, and visual hallucinations of the 
soldiers who attacked him when he was exposed to crowds.  

The veteran's reported stressors were noted, which all 
involved participation in multiple fights with fellow 
soldiers.  He reported that the most significant event was 
when a friend of his was going to be raped by a group of 
soldiers.  The veteran said that he jumped into the assault 
and fought off the attackers.  

The examiner noted that these events all involved a risk of 
injury to him and could be considered a moderate level of 
traumatic stress exposure.  However, the examiner further 
noted that the veteran reported fighting back on each 
occasion.  Therefore, this did not meet the criteria for 
PTSD.  

The examiner explained that for a diagnosis of PTSD, one must 
have a response involving intense helplessness and fear 
during and following the event.  In contrast, the veteran's 
response was one of intense aggression.  

Following mental status examination, the diagnoses were those 
of depression, polysubstance abuse, alcohol dependence, and 
antisocial personality disorder.  

After consideration of the veteran's contentions and the 
evidence of record, the Board finds that entitlement to 
service connection for PTSD or any other psychiatric 
disability is not merited.  

At this juncture, the Board notes that the veteran has not 
received written notification that sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of his claimed 
stressors.  See 38 C.F.R. § 3.304(f)(3).  

However, for the sake of argument, the Board is willing to 
concede that all of the claimed stressors occurred in some 
fashion, but notes that it does not change the bases for this 
decision.  

Therefore, any failure to provide the veteran with detailed 
notification in regards to substantiating his claimed 
stressors is harmless error.  

The Board finds that service connection for PTSD must be 
denied because there is no confirmed diagnosis of this 
disability.  The Board notes that VA treatment records 
contain numerous diagnosis of this disability, that a history 
of sexual trauma in service was repeatedly reported, and that 
the veteran participated in PTSD treatment programs.  

However, there is no opinion that specifically relates the 
veteran's PTSD to any of his stressors, including the 
attempted rape.  In fact, a November 2002 examiner stated 
that the veteran did not appear to be disturbed by this 
incident.  An October 2003 examiner was under the impression 
that there had been an actual rape, but included a diagnosis 
not of PTSD, but of PTSD "symptoms".  

This examiner stated that he was recommending the veteran for 
the PTSD program not because of PTSD, but in hopes that it 
would lead to treatment of his substance abuse, which was his 
primary problem.  

The veteran has been afforded two VA examinations in 
conjunction with his current claim, and both have failed to 
find that he currently has PTSD.  The April 2002 VA 
examination was completed without the benefit of the claims 
folder, but the Board notes that the history reported to the 
examiner by the veteran was the same as included in the 
claims folder.  

This examiner considered the veteran's reported stressors and 
current symptoms, and found that there was no basis for PTSD.  
The claims folder was available for the November 2004 
examiner, but he also found that there was no basis for 
diagnosis of PTSD.  

Although the examiner noted that while in general the 
stressors might have been moderately traumatic, the veteran's 
responses to them showed that they did not result in trauma.  

The Board notes that the veteran indicated to this examiner 
that the attempted rape did not involve himself, but someone 
that he was attempting to defend.  

Nevertheless, the examiner opined that the veteran did not 
have PTSD.  The November 2004 examiner was the only examiner 
for which the record confirms that the claims folder was 
reviewed before reaching a diagnosis.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed).  

The provisions of 38 C.F.R. § 3.304(f) also indicate that 
there must be medical evidence of a diagnosis of PTSD before 
service connection can be established for this disability.  

The Board finds that veteran's VA treatment records do not 
contain a confirmed diagnosis of PTSD and suggest that he was 
admitted to the PTSD treatment program to encourage treatment 
for substance abuse.  

Furthermore, both the April 2002 and November 2004 VA 
examiners found that there was no basis for a diagnosis of 
PTSD.  

Therefore, the preponderance of the evidence is against a 
finding that the veteran has a current diagnosis of PTSD.  
Without a current confirmed diagnosis of PTSD, service 
connection is not warranted.  

The Board notes that the current medical records also contain 
diagnosis of depression and dysthymia.  However, the service 
medical records are negative for treatment or evidence of 
these disabilities.  

Furthermore, there is no evidence for treatment of these 
disabilities until more than 30 years after discharge from 
service, and there is no evidence of a medical opinion that 
relates these diagnoses to active service.  Therefore, 
service connection for depression and dysthymia is also not 
merited.  



ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


